Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                       CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

      UNITED STATES OF AMERICA,

                   Plaintiff,

      v.

      US STEM CELL CLINIC, LLC, a Florida
      limited liability company,
      US STEM CELL, INC., a Florida profit
      corporation, and
      KRISTIN C. COMELLA and
      THEODORE GRADEL, individuals,

                   Defendants.

                           PLAINTIFF’S REPLY IN SUPPORT OF ITS
                            MOTION FOR SUMMARY JUDGMENT

           The Government brought this action to enjoin US Stem Cell Clinic, LLC (“USSCC”), US
  Stem Cell, Inc., and Kristin C. Comella (collectively, “Defendants”) 1 from violating the law and
  endangering patients. In its Motion for Summary Judgment, the Government established that
  Defendants violate the Federal Food, Drug, and Cosmetic Act (“FDCA”) by manufacturing an
  adulterated and misbranded drug that is neither approved nor licensed by the Food and Drug
  Administration (“FDA”) and has never been shown to be safe or effective for any indication.
  Pl.’s Mot. for Summ. J. and Supp. Mem. of Law (D.E. 42) (“Pl.’s MSJ”) at 11-20. Defendants’
  Opposition (D.E. 51) makes clear they do not dispute the evidence establishing their violations.
  Instead, Defendants argue they are largely exempt from FDCA regulation based on an incorrect
  and unsupportable reading of two provisions in 21 C.F.R. Part 1271.



  1
      The Government’s Motion for Summary Judgment also sought relief against individual
  Theodore Gradel. Mr. Gradel and the Government have agreed to terms of a consent decree that,
  if entered by this Court, would resolve the allegations against Mr. Gradel. See D.E. 47.
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 2 of 11



         Defendants’ opposition confirms that the parties’ disagreements on summary judgment
  center on “two fundamental legal issues.” Defs.’ Opp’n. to Pl.’s Mot. for Summ. J. (D.E. 51)
  (hereinafter “Defs.’ Opp’n.”) at 1 (emphasis added). Specifically, Defendants claim: (1) that their
  stromal vascular fraction (“SVF”) product qualifies for reduced regulation as a “361 HCT/P”
  under 21 C.F.R. § 1271.10(a); and (2) that the phrase “such HCT/P’s” in the same surgical
  procedure (“SSP”) exception codified at 21 C.F.R. § 1271.15(b) should be interpreted to apply in
  this case. Although Defendants incorrectly characterize certain aspects of the manufacture of
  their SVF product, the parties agree on all facts material to resolving the legal questions at issue
  and thus deciding summary judgment. The undisputed facts show Defendants remove adipose
  tissue from a patient and transform it through enzymatic digestion and other manufacturing
  processes into something substantially different than the adipose tissue they remove. Defendants’
  establishment thus does not qualify for the SSP exception. Similarly, the undisputed facts
  demonstrate that Defendants’ SVF product is more than minimally manipulated and not intended
  for homologous use, and thus does not qualify for regulation as a “361 HCT/P.”
         Because the material facts are not in dispute and Defendants persist in violating the
  FDCA, the Government is entitled to summary judgment.
                                            ARGUMENT

         A. Defendants Are Responsible for Violating the FDCA
         As explained in the Government’s Motion for Summary Judgment (D.E. 42)
  (“Government’s motion”), Defendants openly violate the FDCA, which makes it illegal to
  manufacture and sell drugs that are produced without adhering to current good manufacturing
  practice (“CGMP”) and further forbids the manufacture and sale of drugs that do not have
  labeling that bears adequate directions for use. See Pl.’s MSJ at 11-20; 21 U.S.C. §§ 331(k),
  351(a)(2)(B), 352(f)(1). Drugs, such as Defendants’ SVF product, that fail to meet these
  requirements are “adulterated” and “misbranded.” See 21 U.S.C. §§ 351(a)(2)(B), 352(f)(1); Pl.’s
  MSJ at 11-20.
         Although Defendants claim they need not follow these provisions of law, they do not
  dispute the underlying facts necessary to establish these violations. Defendants admit their
  employees or contractors use their SVF product to address patients’ symptoms of various serious
  diseases and medical conditions. Pl.’s Stmt. of Material Undisputed Facts in Supp. of Pl.’s Mot.



                                                   2
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 3 of 11



  for Summ. J. (D.E. 42-1) (“Pl.’s SMUF”) ¶ 7. This renders the SVF product a drug 2 that is “held
  for sale” under the FDCA. See 21 U.S.C. § 321(g)(1)(B); Pl.’s MSJ at 11-13. Defendants do not
  dispute that the saline they use in their SVF product has traveled in interstate commerce, Pl.’s
  SMUF ¶¶ 18-19 & 39, nor do they argue that the presumption of interstate commerce established
  by 21 U.S.C. § 379a has been overcome. Pl.’s MSJ at 13-14. Further, Defendants do not dispute
  the fact that they fail to comply with CGMP for drugs, Pl.’s SMUF ¶ 31, which renders their
  SVF product adulterated by law. See 21 U.S.C. § 351(a)(2)(B); 21 C.F.R. Parts 210-211 (drugs);
  21 C.F.R. Parts 600-680 (additional standards for biological products); see Pl.’s MSJ at 14-16.
  Finally, Defendants admit that they do not label their SVF product with indications for use,
  dosages, or routes of administration. Pl.’s SMUF ¶ 20. As a result, Defendants’ SVF product is
  misbranded. See 21 U.S.C. § 352(f)(1); 21 C.F.R. § 201.5; Pl.’s MSJ at 16-17. Nor do
  Defendants argue that they lack the authority to prevent or promptly correct the legal violations
  documented by FDA inspections. See Pl.’s MSJ at 25-28. Thus, although Defendants mistakenly
  claim they need not comply with the FDCA, they do not dispute the facts that show they
  adulterate and misbrand their SVF product while it is held for sale after shipment of one of its
  components in interstate commerce. 21 U.S.C. § 331(k); see Pl.’s MSJ at 11-16.
         B. Defendants’ SVF Product Does Not Qualify as a “361 HCT/P”, and the “Same
            Surgical Procedure Exception” Does Not Apply
         Defendants fail to satisfy their burden of demonstrating that any provisions in 21 C.F.R.
  Part 1271 shield their illegal behavior. See United States v. Regenerative Scis., 741 F.3d 1314,
  1322 (D.C. Cir. 2014) (holding that defendants “ultimately bear the burden of establishing that
  [21 C.F.R. § 1271.10(a)] applies”).
         1. Defendants’ SVF Product Fails to Meet All of the Criteria in 21 C.F.R. § 1271.10(a)
            for Regulation Solely under Section 361 of the PHSA and 21 C.F.R. Part 1271



  2
     Defendants’ unsupported assertion that “[c]ells that are naturally occurring in a person’s body,
  which are then reinserted into that person’s body, are simply not a drug,” Defs.’ Opp’n. at 2, is
  wrong as a matter of law if, as here, those cells are part of a product intended to cure, mitigate, or
  treat disease. See 21 U.S.C. § 321(g)(1)(B); United States v. Regenerative Scis., LLC, 741 F.3d
  1314, 1319 (D.C. Cir. 2014) (recognizing the FDCA’s “wide-ranging definitions” of drug and
  biological product and rejecting the defendants’ assertion that they were merely performing a
  “procedure”); United States v. Loran Med. Sys., 25 F. Supp. 2d 1082, 1086 (C.D. Cal. 1997); see
  also 21 C.F.R. § 1271.20.


                                                    3
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 4 of 11



         To be regulated only under Section 361 of the PHSA and 21 C.F.R. Part 1271 (known as
  a “361 HCT/P”) instead of the FDCA, an HCT/P must satisfy four criteria in 21 C.F.R.
  § 1271.10(a). Failure to satisfy any one of these criteria renders an HCT/P ineligible for the
  Section 361 regulatory scheme. Here, Defendants’ SVF product is not a 361 HCT/P because it is
  not intended for homologous use and it is more than minimally manipulated. Pl.’s MSJ at 22-25.
                 a. Defendants’ SVF Product is Not Intended for Homologous Use
         Defendants make no attempt to refute the Government’s argument that their SVF product
  fails to satisfy the homologous use criterion in 21 C.F.R. § 1271.10(a)(2). As set out in the
  Government’s motion, the HCT/P that Defendants inject into patients—their SVF product—is
  not intended to perform the “same basic function or functions” as the adipose tissue they take
  from patients, “as reflected by the labeling, advertising, or other indications of [Defendants’]
  objective intent.” Pl.’s MSJ at 23-24; see 21 C.F.R. §§ 1271.3(c), 1271.10(a)(2).
         Defendants attempt to skew this analysis by disregarding the adipose tissue they remove
  from patients and focusing exclusively on particular cells isolated from that adipose tissue during
  their multi-step manufacturing process. Defs.’ Opp’n. at 14. This reading defies logic. As
  explained in the Government’s motion, assessing homologous use requires starting with the
  HCT/P—i.e., the adipose tissue—that Defendants remove from patients, not the subset of cells
  that later become SVF. Pl.’s MSJ at 23-24. Only by comparing the SVF product injected into a
  patient to the adipose tissue recovered from the patient can one determine whether the HCT/P
  performs the “same basic function or functions in the recipient as in the donor.” Id.; see
  21 C.F.R. §§ 1271.3(c), 1271.10(a)(2). The facts show here that it does not. Pl.’s MSJ at 23-24.
         Moreover, even accepting Defendants’ starting point and ignoring the adipose tissue
  actually removed from patients, the SVF cells do not perform the same basic function in the
  donor as Defendants purport them to perform in the recipient. Under 21 C.F.R. § 1271.10(a)(2),
  determination of whether an HCT/P is intended for homologous use depends on “labeling,
  advertising, or other indications of the manufacturer’s objective intent.”               21 C.F.R.
  § 1271.10(a)(2). Here, Defendants market their product to treat a variety of serious diseases or
  conditions, including, but not limited to, amyotrophic lateral sclerosis (“ALS”), Parkinson’s
  disease, spinal cord injuries, stroke, traumatic brain injury, lung disease, and diabetes. Pl.’s
  SMUF ¶ 7. Despite their vague references to the “regenerative functions” of SVF, Defendants
  have not—and cannot—demonstrate that treating the serious diseases listed above is a “basic

                                                  4
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 5 of 11



  function” of SVF cells as they exist in adipose tissue. Thus, even under Defendants’ strained
  reading of the regulations, Defendants’ SVF product is not intended for homologous use, and it
  fails to satisfy 21 C.F.R. § 1271.10(a) on that basis alone.
                  b. Defendants’ SVF Product is More than Minimally Manipulated
          Although further analysis of 21 C.F.R. § 1271.10(a) is unnecessary in light of
  Defendants’ failure to satisfy the homologous use criterion, Defendants also fail to meet their
  burden to show that the SVF product is minimally manipulated. See Pl.’s MSJ at 22-23.
  Minimal manipulation is defined by regulation in two different ways, depending on whether it is
  being applied to structural tissue or cells or nonstructural tissues. As applied to structural tissue,
  such as adipose tissue, minimal manipulation is “processing that does not alter the original
  relevant characteristics of the tissue relating to the tissue’s utility for reconstruction, repair, or
  replacement”; for cells or nonstructural tissues, minimal manipulation is “processing that does
  not alter the relevant biological characteristics of cells or tissues.” 21 C.F.R. § 1271.3(f). 3
          To determine whether an HCT/P is more than “minimally manipulated,” the regulation
  requires that the relevant characteristics of the HCT/P removed from the patient be compared
  before and after processing. 21 C.F.R. § 1271.3(f)(1) (discussing whether the original relevant
  characteristics of structural tissue has been altered as a result of processing). Defendants focus
  again on the SVF cells that are later isolated through their manufacturing process, but the only
  logical starting point for the minimal manipulation analysis must be the adipose tissue removed
  from the patient. Comparing the characteristics of the end result of the Defendants’ processing to
  the purported characteristics of cells that are not accessible absent that processing would
  undermine the purpose of the minimal manipulation criterion. HCT/P’s whose original relevant
  characteristics have been meaningfully altered present heightened risk and require greater
  regulation to ensure their safety and efficacy above and beyond the need, as with 361 HCT/P’s,
  to control the risk of communicable disease. 66 Fed. Reg. 5447, 5449-50 and 5457 (Jan. 19,
  2001); see 21 C.F.R. §§ 1271.3(f), 1271.10(a)(1), and 1271.20.
  3
    The details of Defendants’ processing of adipose tissue are not in dispute. Defendants first
  recover adipose tissue from a patient through a mini-liposuction and then digest that tissue with
  an enzyme. Pl.’s SMUF ¶ 9-10. Defendants then perform other manufacturing processes,
  including centrifugation and filtration, before resuspending the resulting materials with saline to
  obtain their SVF product. Pl.’s SMUF ¶ 10, 12, 39; see generally Declaration of Kristin Comella
  (D.E. 45-1) (“Comella Decl.”) Ex. A (D.E. 45-2); Pl.’s SMUF ¶ 40.


                                                     5
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 6 of 11



         Starting, as the regulation logically requires, with the adipose tissue Defendants recover
  from patients, it is clear that Defendants’ processing constitutes far more than minimal
  manipulation of that tissue. The relevant characteristics of a structural tissue such as adipose
  tissue 4 relate to its utility for reconstruction, repair, or replacement. See 21 C.F.R. § 1271.3(f)(1);
  Decl. of Carolyn Yong, Ph.D. (D.E. 42-4) (“Yong Initial Decl.”) ¶¶ 31-32. As noted in the
  Government’s motion, Defendants alter the original relevant characteristics of the adipose tissue
  by changing its bulk, lipid storage capacity, and its utility to provide cushioning and support to
  the body, all of which are essential to the tissue’s utility for reconstruction, repair, or
  replacement. Pl.’s MSJ at 22-23; Yong Initial Decl. ¶ 29-33. Thus, the SVF product is more
  than minimally manipulated.
         Defendants subvert the purpose of the minimal manipulation criterion by focusing
  exclusively on a single purported characteristic, which they describe as the “regenerative
  functions” of certain cells within adipose tissue. Even if Defendants’ characterization of the
  regenerative abilities of SVF cells were assumed to be true, 5 Defendants’ argument still would
  fail because it ignores the fact that the definition of minimal manipulation focuses on “the
  tissue’s utility for reconstruction, repair, or replacement.” 21 C.F.R. § 1271.3(f)(1) (emphasis
  added). Through their manufacturing process, Defendants destroy adipose tissue to isolate SVF
  cells. They then dispose of all other parts of the original tissue. Defendants do not dispute that
  their processing alters (and eliminates) the tissue’s ability to provide cushioning and support and
  its capacity for lipid storage, drastically impacting its utility for reconstruction, repair, and
  replacement. Because Defendants so significantly alter the original relevant characteristics of the
  adipose tissue removed from patients, it is indisputably more than minimally manipulated. 6

  4
   Although Defendants dispute which HCT/P should serve as the reference point for the minimal
  manipulation analysis (adipose tissue or the cells obtained from processing adipose tissue), they
  do not dispute that adipose tissue is structural tissue, see Defs. Opp’n at 12 (referring to
  “structural adipose tissue”), or that it has been substantially altered by Defendants’ processing.
  5
   Although it is not relevant to the resolution of this motion for the reasons discussed above, the
  Government disputes Defendants’ broad characterizations of the regenerative properties of
  adipose-derived stem cells and adipose tissue. See Tr. of Dep. of Carolyn Yong, Ph.D (Feb. 21,
  2019) (“Yong Depo. Tr.”) at 91:4-20; Decl. of Todd H. Halpern in Support of Defs.’ MSJ, Ex. 4
  (D.E. 45-7) (“Yong Rebuttal Expert Report”) at 7-9.
  6
    Defendants’ interpretation essentially would result in all HCT/P’s meeting the minimal
  manipulation standard unless all original relevant characteristics were altered. In reality, the


                                                     6
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 7 of 11



         2. The SSP Exception at 21 C.F.R. § 1271.15(b) Does Not Apply to the SVF Product
         As explained at length in the Government’s Opposition to Defendants’ Motion for
  Summary Judgment (D.E. 49) (“Pl.’s Opp’n.”), Defendants’ establishment does not qualify for
  the SSP exception, which applies to “an establishment that removes HCT/P’s from an individual
  and implants such HCT/P’s into the same individual during the same surgical procedure.” 21
  C.F.R. § 1271.15(b) (emphasis added); see generally Pl.’s Opp’n. at 4-10 (discussing use of
  adipose tissue as the antecedent for “such HCT/P’s”). There is no dispute that Defendants’
  manufacturing process starts with the removal of a structural tissue from the body; namely, the
  patient’s adipose tissue (fat). Pl.’s SMUF ¶ 5; Comella Decl. Ex. A at 9 (slide entitled “Adipose
  Extraction”). There also is no dispute that Defendants’ SVF product as injected into the patient
  is not adipose tissue, a structural tissue, or tissue at all. Pl.’s SMUF ¶¶ 10-13, 45-46.
         Defendants erroneously claim that adipose tissue is not the antecedent HCT/P “remove[d]
  . . . from an individual” and thus is not the proper starting point for an analysis under the SSP
  exception. Defs.’ Opp’n. at 9-11. Defendants improperly focus instead on some of the cells in
  adipose tissue that are later isolated after Defendants extensively process that tissue. 7 As the
  Government explained in its Opposition to Defendants’ Motion for Summary Judgment,
  Defendants simply ignore the plain meaning of the regulatory text. Even if the regulation were
  ambiguous, FDA’s longstanding interpretation of the regulation should be given effect. See
  generally Pl.’s Opp’n. 8


  original relevant characteristics of an HCT/P can be significantly altered even by losing one
  relevant characteristic—here adipose tissue’s ability to provide cushioning and support. Thus,
  Defendants’ focus on alleged regenerative properties as an alterntative characteristic is
  misguided, even assuming such properties were truly a characteristic of the original HCT/P and
  not altered by Defendants’ processing. See Defs.’ Opp’n. at 13-14.
  7
     In support of many of their arguments, Defendants cite to the unsworn expert report of Dr.
  Elliot Lander. Dr. Lander is himself a defendant in a similar enforcement action involving
  adipose-derived SVF products pending in the Central District of California. United States v.
  California Stem Cell Treatment Center, Inc., . . . and Elliot B. Lander, M.D., No. 5:18-cv-01005
  (C.D. Cal. filed May 9, 2018). Because of the financial and reputational interests Dr. Lander has
  in the matters being litigated here, the Court should treat his statements with skeptical caution.
  8
      Plaintiff disputes Defendants’ contention (Defs.’ Opp’n. at 7-9) that Defendants’
  manufacturing process does not change the SVF cells. See Pl.’s Opp’n. at 8-9, n.4; Suppl. Decl.
  of Carolyn Yong, Ph.D. (D.E. 49-2) ¶¶ 4-5; Pl.’s Resp. to Defs.’ Statement of Material
  Undisputed Facts (D.E. 49-1) ¶¶ 6-7. However, that unsupported claim is not relevant to the


                                                    7
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 8 of 11



          Defendants now appear to have performed an about-face on this issue. In their Motion
  for Summary Judgment, Defendants appeared to recognize that “such HCT/P’s” in the SSP
  exception language referred to the HCT/P’s removed from the patient. Defs.’ MSJ at 11-12. In
  their opposition brief, Defendants now assert that the phrase “such HCT/P’s” refers to the
  “HCT/P’s in the form implanted back into the patient.” Defs.’ Opp’n. at 9. Defendants’ new
  position is even more untenable than their previous position. By way of illustration, inserting
  Defendants’ new definition into the text of the SSP exception for “such HCT/P’s” leads to this
  unintelligible result:
          an establishment that removes HCT/P’s from an individual and implants HCT/P’s
          in the form implanted back into the patient into the same individual during the
          same surgical procedure.
  Defendants’ newly adopted position creates a tautology and renders the phrase “such
  HCT/P’s”—the core of this legal dispute—completely meaningless.
          Defendants’ expansive interpretation would allow the narrow SSP exception to entirely
  swallow FDCA’s drug approval process for any product manufactured from a patient’s HCT/P.
  Under Defendants’ revised interpretation, an establishment could remove any HCT/P from any
  part of a patient, perform any number and type of manufacturing steps on that tissue in relation to
  any purported surgical procedure (regardless of the risk associated with any of those steps),
  inject the end product into any part of the patient, and then invoke the SSP exception as long as
  the end product contained some derivative of the original HCT/P (no matter how wildly different




  resolution of the cross-motions for summary judgment, because it relates to Defendants’ flawed
  legal interpretation of the SSP exception.
  Defendants further assert that their collagenase enzyme simply “cleanses and separates” SVF
  cells from adipose tissue. Def.s’ Opp’n at 7. Destroying adipose tissue must qualify as more
  than cleansing and separating by any reasonable interpretation of those terms. As at least one
  court has recognized, the use of an enzyme to break down adipose tissue before reinjecting some
  of the cells from that tissue back into the patient raises reasonable “concerns about the impact
  [the] enzyme might have on cells that might be reintroduced into the human body.” See Cytori
  Therapeutics v. FDA, 715 F.3d 922, 927-28 (D.C. Cir. 2013) (upholding FDA’s determination
  that a medical device used to harvest stem cells from adipose tissue was not substantially
  equivalent to a device that isolated stem cells from blood and bone marrow). Defendants have
  not submitted data to FDA to alleviate such reasonable concerns in any application to the agency.
  Pl.’s SMUF ¶¶ 21- 22.


                                                  8
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 9 of 11



  the end product). This interpretation, whereby all processed HCT/P’s would qualify for the SSP
  exception, is patently absurd and could result in untold harm to patients.
         Defendants’ varying interpretations of the SSP exception also ignore the distinction Part
  1271 makes between tissue and cells.        By definition, HCT/P’s are “articles containing or
  consisting of human cells or tissues . . . .” 21 C.F.R. § 1271.3(d) (emphasis added). The
  significant difference between HCT/P’s that are “structural tissue” and HCT/P’s that are “cells or
  nonstructural tissues” is further reflected by two distinct definitions used to determine whether
  HCT/P’s are minimally manipulated under 21 C.F.R. § 1271.10(a)(1). See 21 C.F.R. § 1271.3(f).
  Losing sight of Part 1271’s important distinction between cells and tissues, Defendants’
  competing readings of the SSP exception would lead to another absurd result. Even though
  Defendants’ SVF product does not satisfy the criteria for reduced regulation as a 361 HCT/P
  under 21 C.F.R. § 1271.10(a) (see Section B.1, supra), Defendants’ interpretation of the SSP
  exception would allow them to avoid FDA regulation entirely by removing one type of HCT/P—
  structural tissue—and transforming it into another HCT/P the regulations treat differently—in
  this case, a cellular product. Because the SVF product is unquestionably more than minimally
  manipulated, Pl.’s MSJ at 22-23, a fortiori, the SSP exception cannot apply to Defendants’
  establishment.
         Rather than adopt Defendants’ tortured reading of these regulations and create a vast
  loophole in the FDCA with the potential for serious public harm, this Court should interpret the
  SSP exception consistent with its inherent plain meaning, read in the appropriate context of “the
  whole law, . . . its object and policy.” John Hancock Mut. Life Ins. Co. v. Harris Tr. & Sav.
  Bank, 510 U.S. 86, 94-95, (1993); see Gilbert v. Alta Health & Life Ins. Co., 276 F.3d 1292 (11th
  Cir. 2001); see also Cremeens v. City of Montgomery, 602 F.3d 1224, 1227 (11th Cir. 2008)
  (“We apply the canons of construction to regulations as well as to statutes.”). Simply put,
  Defendants remove an HCT/P, adipose tissue, and do not reimplant “such HCT/P” into their
  patients. They instead inject an SVF product that fails to retain any semblance of the original
  adipose tissue’s ability to provide cushioning and support to parts of the body. The SSP
  exception cannot apply to Defendants’ establishment.
         C. Defendants’ Other Arguments are Irrelevant to the Resolution of this Matter
         Defendants also raise arguments irrelevant to resolving this motion. Primarily,
  Defendants discuss studies that they claim show the “safety and efficacy” of their SVF product


                                                   9
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 10 of 11



  in an attempt to refute allegations that their practices could “endanger patients.” Defs.’ Opp’n. at
  3-5. Defendants’ argument turns the drug approval process on its head by suggesting that FDA
  bears the burden to prove that an unapproved product is unsafe or ineffective before bringing an
  enforcement action. See Defs.’ Opp’n at 3-5; Pl.’s SMUF ¶ 21. The law requires exactly the
  opposite. See 21 U.S.C. § 355(a). If Defendants believe their SVF product is safe and effective,
  they should submit the proper data to FDA and seek approval to allow it to be marketed legally. 9
         Further, Defendants fail to understand that a drug can “endanger patients” in different
  ways. Drugs like Defendants’ SVF product that have not been shown to be safe and effective
  obviously could endanger patients directly if they are not safe. Such drugs also may harm
  patients indirectly if they are not effective, because patients may forego other, proven treatments.
  Even approved products that have been shown to be safe and effective in adequate and well-
  controlled studies can still endanger patients if they are not produced under conditions that
  comply with CGMP and labeled with adequate directions for use. For all of these reasons, the
  FDCA prohibits the manufacture and sale of adulterated and misbranded drugs—prohibitions
  that Defendants blithely argue should not apply to them and their products. 10
                                           CONCLUSION
         Defendants are violating well-established law and endangering the public by
  manufacturing an adulterated and misbranded experimental drug. It is clear from the plain
  language of 21 C.F.R. Part 1271 that no exception applies. The Government therefore requests
  that this Court grant its motion for summary judgment and permanently enjoin Defendants from
  causing the adulteration and misbranding of their drugs in violation of the FDCA.


  9
    It is not necessary for this Court to resolve Defendants’ claims of safety and efficacy to grant
  summary judgment in favor of the Government. Whether a drug is safe and effective is relevant
  to just one of three independent bases for establishing that the SVF product fails to bear adequate
  directions for use. See Pl.’s MSJ at 17-19, n.8; Decl. of Larissa Lapteva, M.D. (D.E. 42-5),
  ¶¶ 14-32. Because Defendants admit that they do not label their SVF product with indications
  for use, dosages, or routes of administration, Pls. SMUF ¶ 20, the SVF product is misbranded
  even if it were generally recognized as safe and effective—which it is not. Pl.’s MSJ at 16-17.
  10
     Nor can the safety and efficacy of Defendants’ SVF product be ensured by the Florida Board
  of Medicine. State health departments and medical boards play an important role in overseeing
  medical practices, but that responsibility is complementary to, not exclusive of, FDA’s authority
  to safeguard the safety and effectiveness of products used by physicians. See 21 U.S.C.
  § 393(b)(2)(B); Regenerative Scis., LLC, 741 F.3d at 1319-21.


                                                  10
Case 0:18-cv-61047-UU Document 59 Entered on FLSD Docket 04/01/2019 Page 11 of 11



  DATED: April 1, 2019.                             Respectfully Submitted,

  JOSEPH H. HUNT                                    ARIANA FAJARDO ORSHAN
  Assistant Attorney General                        UNITED STATES ATTORNEY

  JAMES M. BURNHAM                                  JAMES A. WEINKLE
  Deputy Assistant Attorney General                 Assistant United States Attorney
  Civil Division                                    Florida Bar No. 0710891
                                                    99 N.E. 4th Street, Suite 300
  GUSTAV W. EYLER                                   Miami, Florida 33132
  Acting Director                                   Tel.: 305.961.9290
  Consumer Protection Branch                        Email: James.Weinkle@usdoj.gov

  ROGER J. GURAL                                    Counsel for United States of America
  Roger J. Gural
  Trial Attorney
  Consumer Protection Branch
  United States Department of Justice
  P.O. Box 386
  Washington, DC 20044
  Tel.: 202.307.0174
  Email: roger.gural@usdoj.gov

  Counsel for United States of America

  Of Counsel:
  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  Department of Health and Human Services

  PERHAM GORJI
  Deputy Chief Counsel for Litigation

  MICHAEL D. HELBING
  Associate Chief Counsel for Enforcement
  United States Food and Drug Administration
  Office of the Chief Counsel
  White Oak 31, Room 4426A
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002
  Telephone: 240.402.6165

                                               11
